Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 14-CF-534

                     NATHAN PIERRE JACKSON, APPELLANT,

                                        V.

                           UNITED STATES, APPELLEE.

                         Appeal from the Superior Court
                          of the District of Columbia
                                (CF3-11836-13)

                        (Hon. John McCabe, Trial Judge)

(Argued June 23, 2016                                     Decided April 13, 2017)

      Claire H. Pavlovic, Public Defender Service, with whom James Klein and
Mikel-Meredith Weidman, Public Defender Service, were on the brief, for
appellant.

       Nicholas P. Coleman, Assistant United States Attorney, with whom
Vincent H. Cohen, Jr., Acting United States Attorney at the time the brief was
filed, and Elizabeth Trosman, Assistant United States Attorney, were on the brief,
for appellee.

      Before FISHER and BECKWITH, Associate Judges, and STEADMAN, Senior
Judge.

      Opinion for the court by Associate Judge FISHER.

       Opinion by Associate Judge BECKWITH, concurring in part and dissenting in
part, at page 20.
                                         2

      FISHER, Associate Judge: Appellant Nathan Jackson appeals his convictions

for assaulting and robbing Corinthea Thompson. He primarily argues that the trial

court erred in denying his motion to suppress because the police seized him for a

show-up based on an “anonymous” and “uncorroborated” tip provided by the

victim’s mother. He also mounts a facial challenge to the 2013 version of D.C.

Code § 22-4504 (a), contending it violated the Second Amendment by banning the

carrying of pistols in public. We reject these arguments and affirm his convictions.



                                 I. Background



      Evidence at the suppression hearing showed that shortly after noon on

July 9, 2013, appellant Nathan Jackson approached Corinthea Thompson as she

was walking down the street and demanded, “[g]ive up your shit.”1 When she

refused, appellant struck her on the head with a “silver and black-colored

handgun,” knocking her unconscious, before stealing her watch and gold necklace.

      1
           Citing Dockery v. United States, the government states that we may
consider “both evidence offered at the suppression hearing and [evidence] admitted
at trial.” 853 A.2d 687, 694 (D.C. 2004) (internal quotation marks omitted). Other
precedent seems to hold that, if we look outside the record of the hearing, we are
limited to considering “undisputed trial testimony.” See West v. United States, 604
A.2d 422, 427 (D.C. 1992). Because the evidence presented at the suppression
hearing is sufficient to sustain the trial court’s ruling, we need not resolve this
issue.
                                          3

Officer Dion Smith arrived shortly thereafter, as did the victim’s mother, who

spoke with both her daughter and the officer. The victim told Officer Smith that

the robber was “a dark-complected, black male,” anywhere from five feet ten

inches to six feet in height, 150 to 160 pounds, “with dread locks” and a thin build.



      Approximately forty-five minutes to an hour after the robbery, the victim’s

mother, Shirley Thompson-Wright, called the police “for a second sighting as to

where the suspect was in reference to her daughter’s robbery.”2 Officer Stephen

Chih, who “had heard about the robbery,” responded to the intersection of 35th and

East Capitol Streets.    When Officer Chih arrived, the victim’s mother was

“cursing,” “yelling[,] and screaming,” saying that “the suspect was up in that

apartment right now” and that if the police “don’t go in there, I’m going to go in




      2
        At the time, the police did not know that, after speaking to her daughter at
the crime scene, Shirley Thompson-Wright initiated her own investigation. The
victim had told her mother that her assailant was the “boy from around the
neighborhood that always drove the red car and that always hung out with . . .
Chucky.” Ms. Thompson-Wright then drove “around the neighborhood” and
encountered Rogann Matthews, a neighbor who had (1) witnessed the assault and
robbery, and (2) knew where Chucky lived. This information led Ms. Thompson-
Wright to Chucky, who in turn gave her the address where appellant was staying:
3425 East Capitol Street. Chucky also pointed out a photo of appellant on his wall;
Ms. Thompson-Wright grabbed the photo before leaving. Because the police did
not know this information at the time they seized appellant, we do not rely on it
when reviewing the denial of appellant’s motion. See note 1, above.
                                          4

there and handle whatever I got to do.” She provided the address 3425 East

Capitol Street, apartment 301.



      Officer Chih asked the victim’s mother, Ms. Thompson-Wright, to calm

down and to tell him “specifically what [wa]s going on,” because he had not yet

learned the particulars of the robbery (such as the victim’s description of the

robber). Ms. Thompson-Wright explained when and where her daughter had been

robbed, and told him she had a picture of the suspect. She then gave Officer Chih

a photograph which depicted a “[b]lack male, dark complected, with dreadlocks.”

She also told him she had received the photograph “from the neighborhood” but

had not witnessed the robbery.       Officer Chih then requested “other units to

respond.”



      After backup units arrived, Officer Chih left Ms. Thompson-Wright with

other officers and turned his attention to locating the suspect. Accompanied by

Officer Curt Bonney, he went up to the third floor of the apartment building with

the photograph tucked in his uniform shirt and the understanding that “[t]here was

still a suspect outstanding with a firearm.”
                                         5

      When Joyce Lewis answered the officers’ knock, they explained that a crime

of violence “had occurred earlier in the day” and “that there was information that a

potential suspect was in her apartment.” They asked whether any males were in

the apartment, and Ms. Lewis said that only her son was there. Showing the

photograph to Ms. Lewis, Officer Chih asked if that was her son. She replied that

it was not, but did not indicate that she knew the person in the photograph or tell

the officers that he was present.



      Ms. Lewis invited the officers inside, and her son Craig Lewis came to the

door. It was apparent to Officer Chih that Craig Lewis was not the person in the

photograph.    The officers requested Craig’s identification and asked whether

anybody else was inside. Craig said his identification was back in the bedroom,

and Ms. Lewis and Craig indicated “that there was . . . nobody else inside the

apartment.”



      Following Craig to the bedroom, the officers were “surprised” to find “two

other subjects” inside – the appellant and his brother, Rico Jackson. Appellant

appeared “[v]ery nervous,” and was “[w]ide eyed, kind of breathing a little bit

heavy, constantly staring at his brother, back and forth, making eye contact with

his brother.” The brothers looked like each other and looked like the photo.
                                          6

Noting that appellant’s brother Rico had a facial tattoo that was not depicted in the

photograph, however, Officer Chih focused on appellant as the primary suspect.

His suspicion solidified before the show-up procedure, when Craig Lewis told him

that Rico had spent the night at the apartment, but appellant had just come in 15-20

minutes before the police arrived.



      Officer Chih told appellant not to make any sudden moves and asked for

identification. When appellant stated that his ID was in his wallet in his back

pocket, the officer told him to stand up very slowly and remove it. Officer Chih

also told appellant he was going to “pat him down for any type of weapons.” The

pat-down revealed no weapons, but Officer Chih noticed a white, plastic bag

directly underneath where appellant had been sitting. Picking up the bag, Officer

Chih immediately could feel that it contained expended shell casings.



      The atmosphere became “[v]ery tense,” and based on “the nature of the

original crime,” “the demeanor of both Nathan and Rico Jackson being very

intense,” and the fact that Ms. Thompson-Wright had predicted the officers would

find the robber there (despite the Lewis’s denials), Officer Chih alerted the other

officers that there was “potentially a gun in [the room.]”
                                          7

      Without investigating further, Officer Chih left the room “to coordinate [a]

show-up identification process” because an eyewitness to the crime had been

found. (It seems that Ms. Thompson-Wright may have told the police about the

witness, Ms. Matthews, while Officer Chih was upstairs with appellant.) Officers

Lavern Miller and Shaquinta Gaines remained in the room, but appellant began

acting suspiciously.   Pretending to be tired, he laid back and began reaching

underneath the sheet at the head of the bed. Officer Miller said, “I know what

you’re doing.    You need to stop moving and sit up right now.”            Appellant

complied. After Officer Chih took appellant outside for the show-up, Officer

Miller “pulled back the sheet from where Nathan Jackson was reaching” and found

“a silver and black-colored handgun . . . [with] six[, live] rounds in the magazine.”



      Outside, Ms. Matthews “immediately” identified appellant as the “man who

had the gun and was robbing the girl.” Officer Chih then arrested appellant; as he

returned to the apartment, he heard “a radio transmission” revealing that Officer

Miller had found the weapon. The officers then obtained written consent to search

the apartment from both Joyce Lewis and Craig Lewis. That search revealed the

expended cartridge casings, the firearm and ammunition, and clothing that matched

the victim’s description of the robber’s attire. The police did not find Corinthea

Thompson’s watch or necklace.
                                        8



      On January 29, 2014, appellant’s trial commenced before the Honorable

John McCabe, and on February 7, 2014, the jury found appellant guilty of armed

robbery, assault with a dangerous weapon (“ADW”), and other charges related to

the firearm and ammunition.3



                            II. Fourth Amendment



      Appellant argues that the trial court should have granted his motion to

suppress the identification by the eyewitness and the physical evidence found in

the apartment because the police did not have reasonable articulable suspicion to

detain him. He asserts that the information Ms. Thompson-Wright gave to the

police (1) “amounted to an anonymous tip” because it was “attributed” to “the

neighborhood grapevine” and (2) was not sufficiently corroborated.




      3
          The other charges decided by the jury included carrying a pistol,
possessing an unregistered firearm, unlawful possession of ammunition, and two
counts of possessing a firearm during a crime of violence or dangerous offense
(“PFCV”). The trial court found appellant guilty of committing an offense while
on release.
                                         9



                                A. Standard of Review



      When reviewing the denial of a motion to suppress, we “must defer to the

court’s findings of evidentiary fact and view those facts and the reasonable

inferences therefrom in the light most favorable to sustaining the ruling below.”

Joseph v. United States, 926 A.2d 1156, 1160 (D.C. 2007). “The court’s legal

conclusions on Fourth Amendment issues . . . are ‘subject to de novo review.’” Id.

When conducting that de novo review, however, we “give due weight to a trial

court’s finding that the officer was credible and [that] the inference [he drew] was

reasonable.” Ornelas v. United States, 517 U.S. 690, 700 (1996).



                                B. Reliability of the Tip



      “The touchstone of the Fourth Amendment is reasonableness . . . measured

in objective terms by evaluating the totality of the circumstances.” Goines v.

United States, 964 A.2d 141, 144 (D.C. 2009) (internal quotation marks omitted).

“[I]n keeping with the Fourth Amendment,” Howard v. United States, 929 A.2d
839, 845 (D.C. 2006) (internal quotation marks omitted), the police may conduct a

brief, investigatory stop of a suspect if they “have [a] reasonable suspicion,
                                        10

grounded in specific and articulable facts, that [the] person they encounter was

involved in or is wanted in connection with a completed felony.” United States v.

Hensley, 469 U.S. 221, 229 (1985).



                    Reasonable suspicion is a less demanding standard
             than probable cause not only in the sense that reasonable
             suspicion can be established with information that is
             different in quantity or content than that required to
             establish probable cause, but also in the sense that
             reasonable suspicion can arise from information that is
             less reliable than that required to show probable cause.



Alabama v. White, 496 U.S. 325, 330 (1990).          Nevertheless, the reasonable

suspicion standard “requires at least a minimal level of objective justification for

making the stop.”     Wilson v. United States, 802 A.2d 367, 369 (D.C. 2002)

(internal quotation marks omitted). That is, the police “must have more than an

‘inchoate and unparticularized suspicion or hunch of criminal activity.’” Howard,
929 A.2d at 845 (citation omitted).



      Here there was no doubt that a crime had occurred—very recently, and

nearby. The issue is whether the police had a reasonable, particularized suspicion

that appellant was the assailant.
                                           11

      “Prior to 1983, cases involving informant tips were analyzed under a

somewhat rigid and mechanical two-pronged analysis – the Aguilar-Spinelli test.”

Goldston v. United States, 562 A.2d 96, 98 (D.C. 1989).4 That test required an

adequate showing as to “both the veracity or reliability of the informant and the

informant’s ‘basis of knowledge’ for the information.” Id. In Illinois v. Gates,

however, the Supreme Court rejected this “rigid” test, noting that “[i]nformant’s

tips, like all other clues and evidence coming to a policeman on the scene may vary

greatly in their value and reliability.” 462 U.S. 213, 232 (1983) (internal quotation

marks omitted). A tip can be a sound basis for forming reasonable articulable

suspicion or probable cause even if it “might well not have survived the rigid

application of the ‘two-pronged test’ that developed following Spinelli.” Id. at

242 n.12.



      Courts must now focus on “the overall reliability of a tip.” Gates, 462 U.S.

at 233. See generally Navarette v. California, 134 S. Ct. 1683, 1688 (2014)

(“Even assuming for present purposes that the 911 call was anonymous, . . . we

conclude that the call bore adequate indicia of reliability for the officer to credit the

caller’s account.”).      Reliability is evaluated under the “totality of the


      4
        See Spinelli v. United States, 393 U.S. 410 (1969); Aguilar v. Texas, 378
U.S. 108 (1964).
                                         12

circumstances” – a “practical, nontechnical” process that leaves room for law

enforcement officers to “formulate[] certain common-sense conclusions about

human behavior.” Gates, 462 U.S. at 231-32 (internal quotation marks omitted);

see also United States v. Cortez, 449 U.S. 411, 418 (1981) (the evidence “must be

seen and weighed not in terms of library analysis by scholars, but as understood by

those versed in the field of law enforcement”).



      We recognize, for example, that “[a] person who . . . voluntarily comes

forward and identifies himself or herself, is more likely to be telling the truth.”

Brown v. United States, 590 A.2d 1008, 1016 (D.C. 1991).                  Moreover,

“corroboration through other sources of information reduce[s] the chances” that an

informant is simply telling “a reckless or prevaricating tale.” Gates, 462 U.S. at

244-45 (internal quotation marks omitted). When there are “supplemental” indicia

of reliability, “[t]his court’s post-Gates decisions” need not, and therefore “do not

always discuss, or even mention, the source’s basis of knowledge.” Joseph, 926
A.2d at 1165.



                                C. Validity of the Seizure
                                         13

      The police did not need reasonable, articulable suspicion to approach the

apartment, or even to enter it. As the evidence showed, the residents consented to

the entry. Therefore, the trial court properly found that “there was no fourth

amendment violation by the[ police] walking into the apartment.” Judge McCabe

also found that the police had reasonable articulable suspicion when they

subsequently detained appellant because “[o]nce the door to the . . . bedroom

opened” to reveal appellant, “[the] tip has panned out.”



      The court concluded that even though there “was fairly thin information as

to the basis for the information that Officer Chih was given by the complainant’s

mother,” the fact that appellant was where she had predicted he would be, the fact

that he matched the photo, and “the fact that the police were told by Mr. and Ms.

Lewis that there were no other males in the apartment” justified the officer’s brief

detention of the defendant for a show-up. 5




      5
         The court also found that Officer Chih’s “frisk” of the bag “was really
permissible under all of the circumstances,” as he did not open the bag but just felt
the outside of it. Finally, Officer Miller’s decision to pull back the bed sheet was
just “a very minor intrusion” that did “not violate Mr. Jackson’s fourth amendment
rights.”
                                         14

      To determine the permissibility of that detention, we turn first to the tip that

led the officers to the apartment building.      When evaluating Ms. Thompson-

Wright’s “credibility and veracity,” In re S.B., 44 A.3d 948, 952 (D.C. 2012), we

emphasize that her interactions with the police were not anonymous.               She

identified herself; was present before, during, and after the police investigation of

her tip; and “could be held ‘accountable’ for the information [s]he gave.” Joseph,
926 A.2d at 1160. These facts remove the case from the “Florida v. J.L. line of

cases involving unidentified informants.” Id. at 1162.



      “[I]nformation from an identified citizen is presumptively reliable[,]” and

“rigorous scrutiny of the basis of [her] knowledge [was] unnecessary.” Id. at 1161

(emphasis added) (internal quotation marks omitted). “[T]here was nothing in this

case to suggest that [Ms. Thompson-Wright] had any bias or motive to falsify

information.” Id. at 1164. To the contrary, she was the understandably angry

mother of the hospitalized victim, and her clearly expressed interest was in finding

and dealing with her daughter’s assailant. Even so, the fact that Officer Chih knew

relatively little about the basis of Mrs. Thompson-Wright’s information before he

detained appellant makes this a closer case. It is especially because the police had

other “strong showing[s] of veracity [and] some other indicia of reliability” that we

uphold the detention. Id. at 1165.
                                           15



      Although the police knew only that Ms. Thompson-Wright’s information

came from “the neighborhood,” the photograph and address she provided indicate

“a special familiarity with [appellant’s] affairs” that the general public would be

unlikely to have. White, 496 U.S. at 332. Even if we were to consider her only “a

conduit” for the information she had gathered, Officer Chih independently

corroborated important details of the tip. A consensual entry into Ms. Lewis’s

apartment revealed that appellant was precisely where Ms. Thompson-Wright said

he would be. “[A]n informant [who] is shown to be right about some things, . . . is

probably right about other facts that he has alleged.” Id. at 331-32. Although the

prediction regarding appellant’s location was based on information provided by

Chucky (an informant unknown to the police), the fact that the information turned

out to be correct enhanced the overall reliability of the tip.



      We should not ignore the corroborative circumstances under which

Ms. Thompson-Wright’s tip “panned out.” Ms. Lewis had denied that anyone else

was in the apartment, yet the police discovered appellant and his brother in the

bedroom. Both were behaving nervously. Appellant tries to dismiss this behavior

by asserting that nervousness “is an entirely natural reaction” to the presence of
                                         16

law enforcement and that Ms. Lewis might have “had any number of reasons” to

give the police a “single inaccurate statement.”



      Even if these assertions were true, “[a] determination that reasonable

suspicion exists . . . need not rule out the possibility of innocent conduct.” United

States v. Arvizu, 534 U.S. 266, 277 (2002). Instead, Officer Chih reasonably could

suspect that Ms. Lewis and her son had been trying to mislead the police so they

would not find appellant and his brother and that appellant’s nervousness reflected

his fear of being caught – both reasonable possibilities which lent further credence

to Ms. Thompson-Wright’s tip.       The justification for detaining appellant was

markedly enhanced when Officer Chih learned (before taking him to the show-up)

that appellant had recently arrived at the apartment (making it more likely that he

was out in the neighborhood at the time of the robbery).



      Assessing the totality of these circumstances, the trial court properly avoided

the “sort of divide-and-conquer analysis” in which appellant engages. Arvizu, 534
U.S. at 274. It did not err in concluding that the police acted reasonably in

commanding appellant not to make any sudden moves, in patting him down to

check for weapons, and in detaining him until the show-up procedure was

complete. See Adams v. Williams, 407 U.S. 143, 146 (1972) (holding that an
                                         17

officer “making a reasonable investigatory stop should not be denied the

opportunity to protect himself from attack by a hostile suspect . . . [and] he may

conduct a weapons search limited in scope to this protective purpose.”); Womack v.

United States, 673 A.2d 603, 608 (D.C. 1996) (holding that a “temporary

detention, designed to last only until a preliminary investigation [here, the show-up

identification procedure] either generate[d] probable cause or result[ed] in the

release of the suspect” is consistent with the Fourth Amendment) (internal

quotation marks omitted).



 III. Did the Statute Clearly and Obviously Violate the Second Amendment?



      Appellant contends that we should vacate his conviction for carrying a pistol

outside his home or place of business (“CP”) because former D.C. Code § 22-

4504 (a) was facially unconstitutional. In other words, he asserts that no (valid)

statute prohibited him from carrying the pistol.



      As we explained in Conley v. United States, “[a] facial challenge imposes a

‘heavy burden’ on the claimant to establish that ‘the law is unconstitutional in all

of its applications.’” 79 A.3d 270, 276-77 (D.C. 2013). “[W]e do not examine

whether appellant’s conduct could have been criminalized under a hypothetical
                                          18

statute,” but appellant “must demonstrate that the terms of the statute . . . contain[]

a constitutional infirmity that invalidates the statute in its entirety.” Id. at 277

(internal quotation marks omitted).



      The operative portion of the CP statute applicable at the time of this armed

robbery stated: “No person shall carry within the District of Columbia either

openly or concealed on or about their person, a pistol, or any deadly or dangerous

weapon capable of being so concealed.” D.C. Code § 22-4504 (a) (2013). (In that

iteration, the statute did not mention a license.) The relevant penalty section

provided: “A person who violates this section by carrying a pistol, or any deadly

or dangerous weapon, in a place other than the person’s dwelling place, place of

business, or on other land possessed by the person, shall be fined . . . or imprisoned

. . . .” D.C. Code § 22-4504 (a)(1) (2013).



      As appellant did not challenge the statute before the trial court, we review

for plain error. Lowery v. United States, 3 A.3d 1169, 1172-73 (D.C. 2010).

Under this test, appellant must show “(1) ‘error,’ (2) that is ‘plain,’ and (3) that

affected appellant’s ‘substantial rights.’ Even if all three of these conditions are

met, this court will not reverse unless (4) ‘the error seriously affects the fairness,

integrity, or public reputation of judicial proceedings.”       Id. at 1173 (internal
                                          19

quotation marks omitted). “[A]ppellant bears the burden of persuasion on each of

the four prongs of the plain error standard.” Id. In this context, “‘[p]lain’ is

synonymous with ‘clear’ or, equivalently, ‘obvious.’” United States v. Olano, 507
U.S. 725, 734 (1993).



          A separate division of the court recently considered and rejected the same

attack upon the same statute. In re T.M., No. 14-FS-199, 2017 WL 1034394 (D.C.

March 16, 2017). For the reasons stated there, “the statute was not so clearly and

obviously unconstitutional as to support reversal on plain error grounds.” Slip op.

at 16.6



                                   IV. Conclusion



          We remand with instructions to vacate appellant’s conviction for ADW and

the corresponding PFCV conviction. In all other respects, the judgment of the

Superior Court is hereby affirmed.


          6
         Appellant also argues that his conviction for ADW, and the corresponding
PFCV conviction, should merge with his conviction for armed robbery and the
PFCV conviction associated with the armed robbery count. The government
agrees, and so do we. We therefore remand the case to the trial court with
instructions to vacate those two convictions, noting that the ADW and PFCV
sentences run concurrently with the sentence for armed robbery.
                                        20



      BECKWITH, Associate Judge, concurring in part and dissenting in part:

I dissent from the majority’s holding that the photograph of Nathan Jackson “from

the neighborhood” and the tip that he was in a certain apartment—also “from the

neighborhood”—were sufficiently corroborated by Mr. Jackson’s presence in the

apartment, his nervousness when confronted and cornered by two police officers in

a bedroom, and inaccurate statements by the apartment’s residents about Mr.

Jackson’s presence to justify his seizure by the police. In my view, the tip and the

photograph—although transmitted through a non-anonymous intermediary,

complainant Corinthea Thompson’s mother—came, for all intents and purposes,

from an anonymous source (“the neighborhood”), “whose reputation [could not] be

assessed and who [could not] be held responsible if [the] allegations turned out to

be fabricated.” Florida v. J.L., 529 U.S. 266, 270 (2000). Further, the equivocal

corroborating evidence in this case was insufficient to demonstrate that the “tip

[was] reliable in its assertion of illegality,” as opposed to its mere “tendency to

identify a determinate person.” Id. at 272. I would therefore hold that under the

totality of the circumstances, the police lacked “particularized and objectively

reasonable articulable suspicion” that Mr. Jackson was the person who robbed Ms.

Thompson an hour earlier, In re Z.B., 131 A.3d 351, 353 (D.C. 2016), and would

reverse the judgment of the Superior Court.
                                       21



                                        I.



      Although the majority fairly summarizes the sequence of events leading up

to Mr. Jackson’s seizure, as revealed in the suppression-hearing testimony, it may

be helpful to restate the facts from the perspective of Officer Stephen Chih.

Officer Chih was the officer who seized Mr. Jackson, and only the facts that were

known to him matter to the Fourth Amendment analysis.1



      Around forty-five minutes to an hour after Ms. Thompson was robbed,

Officer Chih and Officer Curt Bonney arrived at the intersection of 35th and East

Capitol Streets. Ms. Thompson’s mother, Shirley Thompson-Wright, had called


      1
         The majority does not rely on the “collective knowledge doctrine,” which
under certain circumstances allows the government to demonstrate probable cause
or reasonable suspicion by “aggregat[ing] the knowledge” of multiple police
officers. McFerguson v. United States, 770 A.2d 66, 72 (D.C. 2001). This
doctrine generally applies only where one officer has communicated information to
another or where, despite the lack of communication, the officers are at least
engaging in a joint investigation in roughly the same location at the same time.
See Milline v. United States, 856 A.2d 616, 620 (D.C. 2004); McFerguson, 770
A.2d at 72. Here, although other officers had been present on the scene some time
before Officer Chih, and they had taken a description of the robber from Ms.
Thompson, Officer Chih denied in his suppression-hearing testimony that he had
been provided with this description. The collective knowledge doctrine thus would
not be applicable.
                                         22

the police to report that she had information about Ms. Thompson’s assailant.

“[A]t th[e] time” he arrived, Officer Chih “didn’t really know too much . . . other

than the fact that there was a report of a robbery reported by . . . Officer Smith.”

Ms. Thompson-Wright told Officer Chih and Officer Bonney that her daughter had

been robbed, and “that the suspect to her daughter’s robbery was staying up at

2345 East Capitol Street, apartment 301.” “[S]he was yelling and screaming

and . . . pointing to an apartment,” and she threatened that “[i]f [the police didn’t]

go in there, [she was] going [to] go in there and handle whatever [she] got to do.”



      Officer Chih “learned in [his] brief conversation” with Ms. Thompson-

Wright “that she herself had not actually witnessed the robbery.” Ms. Thompson-

Wright produced a photograph, however, which she claimed was a picture of the

robber.2 Officer Chih asked her where the information about the suspect and the

photograph came from, and she “indicated that she just got [them] from the

neighborhood.” Officer Chih “didn’t know at that time whether the person or

people who had given Ms. Thompson[-]Wright that photograph . . . had witnessed

the robbery.” Officer Chih “was kind of baffled” by what Ms. Thompson-Wright


      2
          The photograph had disappeared by the time of suppression hearing, and
the trial court was thus unable to review it. Officer Chih described the photograph
for the trial court.
                                        23

had told him, but he was “focused on trying to look for a suspect.” He called for

backup, and when it arrived, he and Officer Bonney entered the apartment complex

and proceeded to apartment 301.



      When Officer Chih and Officer Bonney knocked on the door of the

apartment, they were greeted by Joyce Lewis, “the legal tenant.” The officers

“told her that a serious crime had occurred earlier in the day and that there was

information that a potential suspect was in her apartment.” They showed her the

photograph and “asked [her] if there were any males that lived or [were] staying

inside the apartment with her.” Ms. Lewis responded, “[Y]es, I have my son here,”

and, at the officers’ prompting, she called her son, Craig Lewis, to the door. The

officers asked to see Mr. Lewis’s identification card, but Mr. Lewis did not have it

on his person. As described in the majority opinion, Ms. Lewis eventually let

Officer Chih and Officer Bonney into the apartment, and the officers followed Mr.

Lewis as he went to his bedroom to retrieve the identification card. Before doing

so, the officers asked Joyce and Craig Lewis whether there was “anybody inside

the apartment. And they indicated, no, that there was . . . nobody else inside the

apartment.”
                                       24

      Arriving at the entrance to the bedroom, Officer Chih saw that there were in

fact two males other than Mr. Lewis inside, which “p[iqu]ed [his] suspicions”:

Mr. Jackson was seated on a bed, and his brother on a sofa. To Officer Chih, they

seemed “[v]ery nervous”—they were “[w]ide eyed, kind of breathing a little bit

heavy, constantly . . . making eye contact with” each other. Officer Chih thought

that the two brothers looked “very similar” and that both resembled the person in

the photograph. Officer Chih instructed Mr. Jackson and his brother “not to move”

and soon after told Mr. Jackson to “stand up.” The sequence of events that

followed, described in the majority opinion, resulted in the officers finding

ammunition and a weapon and in Mr. Jackson being identified in a show-up

procedure.



                                            II.



      In telling Mr. Jackson “not to move” and to “stand up,” Officer Chih

effected an investigatory stop, a seizure under the Fourth Amendment. See Terry

v. Ohio, 392 U.S. 1 (1968). We should hold that this seizure was unlawful because

Officer Chih lacked a reasonable suspicion that Mr. Jackson was responsible for

Ms. Thompson’s robbery. Z.B., 131 A.3d at 353. Officer Chih did not know the

source of the photograph or tip—except that they came “from the neighborhood”—
                                       25

and had no way to assess the tip’s reliability.    And the tip was completely

conclusory. The Lewises’ possible dishonesty and the nervousness of Mr. Jackson

and his brother in the presence of the officers—factors that our court and others

have recognized as relatively weak—were insufficient to remedy these

deficiencies.



                                       A.



      Although “information from an identified citizen is presumptively reliable,”

Joseph v. United States, 926 A.2d 1156, 1161 (D.C. 2007), “courts are properly

wary of sustaining seizures on the basis of anonymous tips, and require a

substantial measure of corroboration of information anonymously provided,”

Brown v. United States, 590 A.2d 1008, 1015 (D.C. 1991). See also Alabama v.

White, 496 U.S. 325, 329 (1990) (“[A]n anonymous tip alone seldom demonstrates

the informant’s basis of knowledge or veracity . . . .”). Where the identity—and

thus the motive, credibility, and basis of knowledge—of an informant are

unknown, it is “possible that the [informant]’s purported knowledge [i]s second-

hand or third-hand or supposition or rumor or the product of a grudge against a

rival or vengeance against an enemy.” Brown, 590 A.2d at 1017. Further, a
                                          26

known informant can “be held accountable”—criminally3—“for [his or her] false

report.” Joseph, 926 A.2d at 1161. An anonymous informant, by contrast, may

believe anonymity will enable him or her to evade the consequences of a false

report and thus be less apprehensive about lying. See id.; see also Brown, 590
A.2d at 1016 (“[A] citizen who prefers to remain anonymous would seem less

reliable than a citizen willing to accept personal responsibility for his accusations.”

(quoting Rushing v. United States, 381 A.2d 252, 255 (D.C. 1977)) (alteration in

original)).



       “[A]nonymity takes on even greater significance where there has not even

been a face-to-face confrontation between the person giving the information and

the police.” Brown, 590 A.2d at 1016 (quoting 2 Wayne R. LaFave, Search and

Seizure: A Treatise on the Fourth Amendment § 3.4 (a) (2d ed. 1987)) (alteration in

original). When an officer speaks to an anonymous informant in person, the

officer has an “opportunity to observe the [informant]’s demeanor—‘mannerisms,

expressions, and tone of voice’—and thus evaluate the [informant]’s credibility


       3
          See D.C. Code § 5-117.05 (2012 Repl.) (“[W]hoever shall . . .
communicate or cause to be communicated to [the] Metropolitan Police force, or
any officer or member thereof, any false information concerning the commission
of any criminal offense . . . , knowing such information to be false, shall be
punished by a fine . . . or by imprisonment . . . .”).
                                        27

and veracity.” In re S.B., 44 A.3d 948, 953 (D.C. 2012) (quoting United States v.

Romain, 393 F.3d 63, 73 (1st Cir. 2004)) (footnote omitted). An officer cannot

assess the reliability of a remote anonymous informant in this manner. Moreover,

the risk of “an in-person informant . . . losing anonymity” is higher than that of a

remote informant, furnishing more of an incentive for an in-person informant to be

honest. Id. at 953.



      The information Ms. Thompson-Wright gave to Officer Chih was, if not

technically an anonymous tip, functionally equivalent to one. 4 The factors that


      4
          The majority contends that because Ms. Thompson-Wright was not an
anonymous informant, “rigorous scrutiny of the basis of [her] knowledge [was]
unnecessary.” Ante at 14 (quoting Joseph, 926 A.2d at 1161) (emphasis omitted)
(alterations in original). It is questionable whether, if generalized, this is an
accurate statement of the law—the majority relies on a truncated quotation from
Joseph that leaves out two important qualifiers. See Joseph, 926 A.2d at 1161
(“[I]f an unquestionably honest citizen comes forward with a report of criminal
activity—which if fabricated would subject him to criminal liability—we have
found rigorous scrutiny of the basis of his knowledge unnecessary.” (quoting
Illinois v. Gates, 462 U.S. 213, 233–34 (1983)) (emphasis added)). But even if the
majority’s statement of the law were accurate, it would not justify this court in
ignoring facts known to Officer Chih that cast doubt on the reliability of Ms.
Thompson-Wright’s information. The problem is not so much that Officer Chih
failed to adequately scrutinize the basis of Ms. Thompson-Wright’s knowledge,
but rather that he failed to give sufficient weight to her own admission that the
basis of her knowledge was either neighborhood rumor or conjecture or an
anonymous source whose credibility and reliability were unknown. This court has
never held that it should ignore facts that tend to undermine reasonable suspicion.
See Pridgen v. United States, 134 A.3d 297, 301 (D.C. 2016) (“To determine
whether police officers had reasonable suspicion, a court must review the totality
                                                                     (continued…)
                                         28

render anonymous tips presumptively unreliable are plainly present here.

Notwithstanding that Ms. Thompson-Wright was probably motivated by a desire to

help bring her daughter’s assailant to justice, the motive of the source or sources of

the information and photograph was completely unknown to Officer Chih. See

United States v. Monteiro, 447 F.3d 39, 46 (1st Cir. 2006) (holding that a tip from

an unnamed relative of a non-anonymous witness, relayed by the witness, was

unreliable because, inter alia, “even if [the witness] was honest in his interactions

with the police, his unnamed relative may have had her own motive for fabricating

incriminating evidence”). For all Officer Chih knew, the source or sources were

motivated by a grudge or a desire to “harass . . . [by] set[ting] in motion an

intrusive, embarrassing police search.” J.L., 529 U.S. at 272; Brown, 590 A.2d at

1017. Similarly, Officer Chih knew nothing about the credibility of the sources or

the basis of their knowledge. The tip could have been based on nothing more than

“casual rumor or . . . [Mr. Jackson]’s general reputation.” Mitchell v. United

States, 368 A.2d 514, 516 (D.C. 1977). All that Officer Chih knew was that Ms.

Thompson-Wright had no firsthand knowledge of the robbery.




(…continued)
of the circumstances present.” (emphasis added)); cf. Ramsey v. United States, 73
A.3d 138, 147 (D.C. 2013) (holding that a seizure was unlawful because certain
facts had “dispelled” the officer’s reasonable suspicion).
                                        29

      Not only were the sources of the tip identifying Mr. Jackson unknown to

Officer Chih, thus making it unlikely that they could be identified and held

accountable if the tip turned out to be false, but they also did not even

communicate with the police, thus making it unlikely that, even if they were later

identified, they could be held liable for a false statement. 5 Moreover, because

Officer Chih did not interact with the source or sources of the tip in person, he

could not assess their demeanor, and he of course could not rely on a history of

past dealings with the sources or their reputation for honesty and reliability. This

court previously remarked that “an anonymous telephone tip is of the ‘weakest

reliability.’” Brown, 590 A.2d at 1016 (quoting People v. Crea, 126 A.D.2d 556,

559–60, 510 N.Y.S.2d 876, 880 (2d Dept. 1987)). A tip “from the neighborhood”

would appear even less reliable.



      5
          D.C. Code § 5-117.05 makes it a crime for a person to “cause to be
communicated” to the police a knowingly false statement. Thus, if the anonymous
source “from the neighborhood” knew or intended that Ms. Thompson-Wright
would convey false information to the police, he or she could be prosecuted.
Under those circumstances, however, it would likely be a challenge for the
government to secure a conviction. It is beside the point, moreover, that Ms.
Thompson-Wright “could be held ‘accountable’ for the information [s]he gave.”
Ante at 14 (quoting Joseph, 926 A.2d at 1160) (alteration in original). The concern
is that the source or sources “from the neighborhood” were unreliable—not that
Ms. Thompson-Wright was. And in any case, unknowingly relaying false
information to the police—even negligently—would not subject Ms. Thompson-
Wright to criminal liability. See D.C. Code § 5-117.05.
                                          30

                                          B.



      Because the information and photograph relayed by Ms. Thompson-Wright

to the police amounted to what was essentially an anonymous tip, they, “standing

alone, would not ‘warrant a [person] of reasonable caution in the belief that [the

seizure of Mr. Jackson] was appropriate.’” White, 496 U.S. at 329 (quoting Terry,
392 U.S. at 22) (internal quotation marks omitted). There are, however, “situations

in which an anonymous tip, suitably corroborated, exhibits ‘sufficient indicia of

reliability to provide reasonable suspicion.’” J.L., 529 U.S. at 270 (quoting White,
496 U.S. at 327). Such corroboration must show that the tip is “reliable in its

assertion of illegality, not just in its tendency to identify a determinate person.” Id.

at 272. In the present case, the corroboration was too scant to provide sufficient

corroboration.



      First, it is not true that “the photograph and address [Ms. Thompson-Wright]

provided indicate ‘a special familiarity with [Mr. Jackson’s] affairs.’” Ante at 15

(quoting White, 496 U.S. at 332). All that the photograph and knowledge of the

address show are that after hearing from some source—whose reliability was

completely unknown to Officer Chih—that it was Mr. Jackson who committed the

robbery, Ms. Thompson-Wright was able to find someone in the neighborhood
                                         31

who had a photograph of him and who knew where he could be found. Indeed, as

the explanation of how Ms. Thompson-Wright came to acquire Mr. Jackson’s

photograph and address shows, once Ms. Thompson-Wright came to suspect that a

friend of “Chucky” was the robber, she had little trouble obtaining the photograph

and address. See ante at 3 n.2. In other words, if instead of being told by Ms.

Thompson (the complainant) that the “assailant was the ‘boy from around the

neighborhood that always drove the red car and that always hung out with . . .

Chucky,’” ante at 3 n.2, Ms. Thompson-Wright had simply heard a rumor to that

effect, all of the other steps in the process that led to her obtaining the photograph

and address could have been the same.



      Not only do the photograph and information about where Mr. Jackson could

be found fail to indicate that Ms. Thompson-Wright had a special familiarity with

his affairs, but they do not even indicate that Ms. Thompson-Wright’s source or

sources had a special familiarity with Mr. Jackson’s affairs. It is hardly uncommon

for a person’s family members and friends to have photographs of the person and

to know where he or she stays, while knowing little of—or at least lacking “special

familiarity” with—the person’s criminal activities.      If there is any correlation

between possession of a person’s photograph or knowledge of the person’s address

and special knowledge of the person’s criminal activities, it is likely a weak one,
                                             32

insufficient to create reasonable suspicion. See White, 496 U.S. at 332 (holding

that an anonymous informant’s “ability to predict respondent’s future behavior”—

namely, the route that respondent would take to deliver a package of cocaine—

“demonstrated inside information[,] a special familiarity with respondent’s

affairs,” and thus rendered the informant’s tip sufficiently reliable—although it

was a “close case”); see also Navarette v. California, 134 S. Ct. 1683 (2014)

(finding an anonymous tip sufficiently reliable because, inter alia, there were

reasons to believe that the informant actually witnessed the criminal activity

reported, and because the informant used the 911 emergency system—thus making

it possible to identify him or her later).



      Second, the information that Officer Chih learned when he entered

apartment 301 did little to corroborate the conclusory tip “from the neighborhood.”

That Mr. Jackson was inside the apartment, consistent with the tip, does not

demonstrate that the “tip [was] reliable in its assertion of illegality” but merely that

it was reliable in “its tendency to identify a determinate person.” J.L., 529 U.S. at

272 (holding that an anonymous tip that described a suspect’s appearance and

location and alleged that he was carrying a concealed weapon was insufficiently
                                         33

corroborated by the officer’s observation of the appellant, who matched the

description, “hanging out” at the indicated location).6



      Similarly, the Lewises’ inaccurate statements about the presence of Mr.

Jackson and his brother in the apartment are insufficient to make up for the fact


      6
         Recently, in Jenkins v. United States, 152 A.3d 585 (D.C. 2017), this court
held that a suspect description generated by officers who had reviewed a
surveillance video and conveyed to another officer who had not seen the video was
insufficient to provide the latter officer with reasonable suspicion to stop the
appellant. Two of the court’s reasons for reversing are pertinent here.

       First, the court explained that “to support a finding of reasonable suspicion
based on information passed from one police officer to another, the government
must apprise the judge ‘of sufficient facts to enable him to evaluate the nature and
reliability of that information.’” Jenkins, 152 A.3d at 590 (quoting In re T.L.L.,
729 A.2d 334, 341 (D.C. 1999)). The government’s failure to have any of the
officers who had actually watched the surveillance video testify at the suppression
hearing made it impossible for the trial court to determine the reliability of their
description. Similarly, although the court in the present case was apprised of the
basis of Ms. Thompson-Wright’s tip at the suppression hearing, no officer had
been aware of this information at the time that Mr. Jackson was seized. Thus,
neither Officer Chih nor any other officers was able to assess the reliability of Ms.
Thompson-Wright’s tip.
       Second, in Jenkins, there was “no record evidence that would support the
conclusion that the video . . . watched [by the officers] had something to do with
the attempted robbery—meaning that even if appellant resembled someone in the
video, this would not implicate him in the attempted robbery.” 152 A.3d at 591.
Analogously, in the present case, Ms. Thompson-Wright did not provide any
information to the officers about the source of her tip and the photograph. Thus,
the officers lacked the information that they would have needed to reasonably
suspect that the individual pictured in the photograph was indeed the person who
committed the robbery of Ms. Thompson.
                                          34

that the reliability of the anonymous tip was almost completely unknown and

unverifiable. True, while one or both of the Lewises may simply have been

honestly mistaken, a reasonable officer in Officer Chih’s position could have

concluded that they had lied.7 But a reasonable officer could not infer from this

information that the Lewises were aware of Mr. Jackson’s participation in a

robbery. After all, Officer Chih showed the Lewises a photograph that looked like

Mr. Jackson (and also like his brother) and told them a “serious crime” had been

committed and that the suspect was possibly in the apartment—indicating that Mr.

Jackson and his brother were suspects. If the Lewises were willing to lie to protect

Mr. Jackson and his brother from arrest, Officer Chih’s actions presumably would

have been sufficient to trigger this protective behavior, independent of the

Lewises’ knowledge of Mr. Jackson’s actual criminal activities. Moreover, as this

court has noted before, while a lie can “reflect consciousness of guilt” (or

consciousness of a friend’s guilt), it can “also reflect merely that the person . . . is

afraid of the police” (or that he or she fears what the police will do to his or her

friend). Gordon v. United States, 120 A.3d 73, 84 (D.C. 2015). Mere dishonesty

by a suspect or his or her acquaintance cannot make up for a lack of “concrete

      7
        A conclusion that the Lewises deliberately lied is in some tension with
Officer Chih’s testimony that the Lewises voluntarily allowed him and Officer
Bonney to enter the apartment and follow Mr. Lewis back to his bedroom, making
discovery of Mr. Jackson and his brother (and thus the purported lies) inevitable.
                                                  35

evidence” that the suspect was involved in “criminal activity.” Id.; see also United

States v. Wilson, 953 F.2d 116, 125 (4th Cir. 1991) (“Without stronger articulable

grounds of ongoing criminal behavior, [the defendant’s] falsehood is simply not

sufficient cause for . . . a seizure . . . .”).



       Mr. Jackson’s and his brother’s nervousness when two police officers

confronted them in the bedroom adds little. A suspect’s nervousness is a relevant

factor in the reasonable-suspicion analysis, but it is “not particularly probative

because most citizens with nothing to hide will nonetheless manifest an

understandable nervousness in the presence of [an] officer.” Wade v. State, 422
S.W.3d 661, 670–71 (Tex. Crim. App. 2013) (internal quotation marks and citation

omitted); see State v. Moore, 781 S.E.2d 897, 902 (S.C. 2016) (criticizing “law

enforcement’s reliance on the seemingly omnipresent factor of nervousness”), cert.

denied, 136 S. Ct. 2473 (2016). In Anderson v. United States, 658 A.2d 1036

(D.C. 1995), for example, this court held that the defendant’s “wide-eyed”

nervousness, evasive act of “quickly walk[ing] away from the police,” dishonest

response to police questioning, and presence in a “high crime area,” along with

other factors, were insufficient to furnish reasonable suspicion that the defendant

was engaged in criminal activity. Id. at 1038; see also Gordon, 120 A.3d at 83–84.

Here, there was likewise no concrete evidence that Mr. Jackson had engaged in the
                                          36

robbery earlier—there was only a general tip, without any supporting details,

“from the neighborhood.”       As in Anderson, the evidence of nervousness and

dishonesty was insufficient to create reasonable suspicion.



                                         III.



      The central problem with the majority’s analysis is that it fails to recognize

just how weak the anonymous tip in this case was. The tip was completely lacking

in detail, it came “from the neighborhood,” and there was no indication that it was

based on eyewitness knowledge or inside information—or indeed, that it was based

on anything other than rumor. The majority fails to articulate—and I am unable to

understand—how Ms. Thompson-Wright’s possession of a photograph of Mr.

Jackson shows that her source or sources had “inside information” or “special

familiarity” with the crime. Moreover, the only part of the tip that “panned out,”

ante at 15, was that part that identified where Mr. Jackson could be found, and

given the conclusory nature of the tip, this was probably the only part of the tip that

could have been expected to pan out—barring the possibility that Mr. Jackson

would be found with the fruits of the robbery or would immediately confess in the

officers’ presence. Given these serious deficiencies, I am unwilling to say that the

Lewises’ possible dishonesty and Mr. Jackson’s and his brother’s nervousness—
                                           37

factors whose significance this court and other courts have rightly minimized—

were sufficient to justify the intrusions in this case.8 I respectfully dissent.




      8
          It is worth noting that although the voluntariness of the Lewises’ consent
to the officers’ entry into their apartment is not at issue in this appeal, the officers
in this case relied on Ms. Thompson-Wright’s barebones and unsourced tip to gain
entry.